DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, there is a recitation of “about” with respect to the claimed range, but it is unclear what range would be encompassed within “about”  the range to ascertain the scope of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 3,978,316) in view of Weber et al (US 2016/0264455) and Balderson et al (US 4,999,049). 
Rose shows the structure claimed including a ceramic substrate (1) having a low thermal expansion coefficient of 20*10^-7/°C , a coating layer (2) as a buffer layer disposed on the substrate, and a surface heating element layer disposed on the coating/buffer layer wherein Rose further shows that the ceramic substrate, the heating element, and the element-supporting surfaces have the low thermal expansion which would teach for the coating/buffer layer to also have the low thermal expansion of 20*10^-7/°C. Also, see column 1, lines 56-65, and column 3, lines 50-63. But, Rose does not show the thermal expansion coefficient of 50*10^-7 to 100*10^-7/°C with the heating element including NiCr alloy. 
Weber shows it is known to provide a ceramic layer/substrate having a low thermal expansion of 7*10^-6/K, which is within the recited range between 50*10^-7 to 100*10^-7/°C, wherein a decorative coating layer, as a buffer layer, is disposed on the substrate wherein such buffer/coating layer would provide not only for its chemical and mechanical strength (para 0007-0011) but also for improving its acoustic characteristics (also, see Abstract).  
Balderson shows it is known to provide a surface heating element disposed on a ceramic substrate wherein the heating element includes a nickel chromium (NiCr) wherein the ceramic substrate and the heating element are chosen so that the thermal expansion coefficient of the heating element is compatible with the ceramic substrate. Also, see column 2, lines 38-54.
In view of Weber and Balderson, it would have been obvious to one of ordinary skill in the art to adapt Rose with the buffer/coating layer having a low thermal expansion coefficient that includes 20*10^-7/°C, which would meet the recited range of about 50*10^-7 to 100*10^-7/°C, or include the range of 7*10^-6/K, which is within the recited range between 50*10^-7 to 100*10^-7/°C as taught by Weber, that is known to be applied to the ceramic substrate not only for the chemical and mechanical strength of the ceramic substrate but also for acoustic characteristics of noise reduction thereof, wherein the heating element of Rose can be also alternative made of an alloy of NiCr which is well known form of a heating element that is know to match with a thermal expansion coefficient of the ceramic substrate so that the heating element can be predictably and adequately adhered to the ceramic layer. 
  With respect to claim 2, Rose shows the substrate formed of a glass ceramic including aluminum oxide. Weber also shows the substrate formed of a glass ceramic including aluminum oxide (aluminum silicate)
With respect to claim 3, Weber shows the coating layer, as the buffer layer, having a thickness between .5 and 50 um (para 0110) which overlaps with recited range of about 1-10 um. 
With respect to claim 4-7, Weber show the coating/buffer layer that is made of the same material as that of the claimed material that would exhibit the same properties including the electrical resistivity, the glass transition temperature, and the softening point as claimed wherein Weber shows coating/buffer layer is made of a glass frit having SiO2 44-75 wt%,  B2O3 0-30 wt%, Al2O3 0-25 wt%, alkali oxide such as Li2O 0-12 wt%, and BaO 0-27 wt% (para 0036) that overlaps with the claimed buffer layer composition. Also, see MPEP 2112.01.
With respect to claims 8 and 9, Balderson shows the heating element including the NiCr which can a Ni content of 35 wt% to 80 wt % (column 5, lines 3-9) wherein the heating layer having the claimed electrical resistivity of 10^-4 to 10^-2 Ωcm would be present as an inherent property of the NiCr heating element. MPEP 2112.01.
  With respect to claims 10-12, Rose further shows the method claimed including applying the heating element layer to the coating/buffer layer wherein the heating element is dried and sintered. Rose further shows the coating/buffer layer that is also applied and dried on the substrate which are co-sintered with the heating element wherein a sintering time can be about a half (1/2) hour or an hour and half (1 ½) hour for about 840° C. Also, see column 9, line 53 to column 10, line 23.
With respect to claim 14, Rose shows the substrate formed of a glass ceramic including aluminum oxide. Weber also shows the substrate formed of a glass ceramic including aluminum oxide (aluminum silicate). 
With respect to claim 15, Weber shows the coating layer, as the buffer layer, having a thickness between .5 and 50 um (para 0110) which overlaps with recited range of about 1-10 um. 
With respect to claims 16-18, Weber show the coating/buffer layer that is made of the same material as that of the claimed material that would exhibit the same properties including the electrical resistivity, the glass transition temperature, and the softening point as claimed wherein Weber shows coating/buffer layer is made of a glass frit having SiO2 44-75 wt%,  B2O3 0-30 wt%, Al2O3 0-25 wt%, alkali oxide such as Li2O 0-12 wt%, and BaO 0-27 wt% (para 0036) that overlaps with the claimed buffer layer composition. Also, see MPEP 2112.01.
With respect to claims 19 and 20, Balderson shows the heating element including the NiCr which can a Ni content of 35 wt% to 80 wt % (column 5, lines 3-9) wherein the heating layer having the claimed electrical resistivity of 10^-4 to 10^-2 Ωcm would be present as an inherent property of the NiCr heating element. MPEP 2112.01.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Weber and Balderson as applied to claims 1-12 and 14-20 above, and further in view of Magdassi et al (US 2015/0366073) or Miles et al (US 2018/0022952). 
Rose in view of Weber and Balderson shows the method claimed except for  photonic sintering. 
Magdassi or Miles shows it is known to use photonic sintering as an alternative means for sintering process. Also, see para [0086] of Magdassi, and para [0028] of Miles. 
In view of Magdassi or Miles, it would have been obvious to one of ordinary skill in the art to adapt Rose, as modified by Weber and Balderson, with photonic sintering as an alternative known sintering means by which the heating element layer is bonded with a ceramic or buffer layer including the coating/buffer layer of Rose, as modified by Weber and Balderson.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761